DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Touch detection device, method and display that flattens noise on block regions formed by common electrodes”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “detection value acquirer”, “detection value calculator”, “touch detector” in claims 1-9, 11-12 and 14. These functional limitations map to a touch detection circuit (Fig. 1) part of a control device (Fig. 1) which performs an algorithm to acquire detection values as outlined in the specification par. 48, performs an algorithm to calculate detection values as described in Figs. 10-12, 14, 17 and corresponding disclosure, and performs an algorithm to detect touch as described in the specification par. 50 and Figs. 16-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 13 and 14 recite “acquires a plurality of detection values that are based on capacitance of each of the plurality of common electrodes” and then “calculates detection values in a plurality of block region…based on the plurality of detection values acquired…”  Because the same term “detection values” is used for the values acquired based on capacitances on common electrodes AND for values calculated in block regions, it is unclear what is the meaning of the term.  The claims were examined to the best of the office’s understanding but the two detection values should be differentiated for clarity and to avoid confusion in the dependent claims.
Dependent claims 2-12 inherit the issues of independent claim 1. 
Claim 8 recites “when the detection value of a certain block region …. is equal to or greater than a threshold value for release determination”. It is unclear what is meant by “release determination”.  The term “release determination” is not conventional in the art, and the disclosure par. 103 explains a release with respect to Fig. 15, where when a block region has a delta value equal to or greater than a grouping threshold value THs, the block regions are “released”. However, the disclosure fails to explain what is meant by the block regions being “released” and one of ordinary skill in the art could not ascertain the meaning of the term. For the purpose of examination the limitation “greater than a threshold value for release determination” was not given patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in US 2020/0210022 (hereinafter Kim) in view of Stevenson et al. in US 2019/0056817 (hereinafter Stevenson).

Regarding claim 1, Kim discloses a touch detection device of a display device (Kim’s par. 2) including a plurality of common electrodes arranged in a matrix (Kim’s Fig. 2 and par. 99) and used for image display and touch detection (Kim’s Fig. 4), comprising: a detection value acquirer (112f: circuit with algorithm of par. 48)(Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) that acquires a plurality of detection values (Kim’s Fig. 7 and par. 181: sensing result signal) that are based on capacitance (Kim’s par. 132) of each of the plurality of common electrodes (Kim’s Figs. 14-18 and par. 132); a detection value calculator (112f: circuit with algorithm of Figs. 10-12, 14, 17)(Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) that processes sensing signals from a plurality of block regions (Kim’s Fig. 15 and par. 259: TE1-TE10 in 1st sensing time and TE2-TE11 in 2nd sensing time) each containing two or more common electrodes (Kim’s Fig. 15) out of the plurality of common electrodes (Kim’s Fig. 2) producing the plurality of detection values (Kim’s Fig. 15 and par. 259-260: sensing of TE1-TE11) acquired by the detection value acquirer (Kim’s Figs. 1, 7 and par. 86: TDC, TCTR); and a touch detector (112f: circuit with algorithm of Figs. 16-17 and par. 50)(Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) that detects a touch (Kim’s par. 133-134: whether touch exist) by a conductor (Kim’s Fig. 1 and  par. 87: finger or pen) on a display screen of the display device (Kim’s Fig. 1: DISP) based on detection values of the plurality of block regions processed by the detection value calculator (Kim’s par. 133-134), wherein the plurality of block regions include at least a first block region and a second block region (Kim’s Fig. 15 and par. 259: TE1-TE10 in 1st sensing time and TE2-TE11 in 2nd sensing time), the first block region includes at least a first common electrode out of the plurality of common electrodes and a second common electrode adjacent to the first common electrode out of the plurality of common electrodes (Kim’s Fig. 15: TE1-TE10), 
the second block region includes at least the second common electrode and a third common electrode adjacent to the second common electrode out of the plurality of common electrodes and different from the first common electrode (Kim’s Fig. 15: TE2-TE11), and the detection value calculator (Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) processes sensing signals from the plurality of block regions in the display screen (Kim’s Fig. 15 and par. 259: TE1-TE10 in 1st sensing time and TE2-TE11 in 2nd sensing time) based on the detection value (Kim’s Fig. 7 and par. 181: sensing result signal) of each of the two or more common electrodes included in each of the plurality of block regions (Kim’s Fig. 15 and par. 259: TE1-TE10 in 1st sensing time and TE2-TE11 in 2nd sensing time).
	Kim fails to disclose calculating detection values in a plurality of block regions…based on the plurality of detection values acquired.
However, in the same field of endeavor of capacitive touch on displays with subsets of electrodes, Stevenson discloses calculating a transmitter axis projection (Stevenson’s Fig. 5 and par. 58) that is the sum of values of a subset of electrodes (Stevenson’s par. 48, 58) based on a plurality of detection values acquired (Stevenson’s Fig. 5 and par. 48, 58) and using the calculated transmitter axis projection to detect touch (Stevenson’s Figs. 5-6 and par. 58, 67). 
Therefore, it would have been obvious to one of ordinary skill in the art to use Stevenson’s teaching of the additional calculation of a transmitter axis projection in Kim’s invention, in order to obtain the benefit of mitigating artifacts from input noise, moisture and low ground mass state (Stevenson’s par. 58, 67). By doing such combination, Kim in view of Stevenson disclose: 
A touch detection device (Kim’s par. 2) of a display device (Kim’s par. 2) including a plurality of common electrodes (Kim’s Fig. 2 and par. 99) arranged in a matrix (Kim’s Fig. 2) and used for image display and touch detection (Kim’s Fig. 4), comprising: 
a detection value acquirer (112f: circuit with algorithm of par. 48)(Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) that acquires a plurality of detection values (Kim’s Fig. 7 and par. 181: sensing result signal equivalent to Stevenson’s Fig. 5: resulting signals in step 501) that are based on capacitance (Kim’s par. 132) of each of the plurality of common electrodes (Kim’s Figs. 14-18 and par. 132); 
a detection value calculator (112f: circuit with algorithm of Figs. 10-12, 14, 17)(Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) that calculates detection values (see 112b above)(upon  combination with Stevenson’s Fig. 5 and par. 58, a transmitter axis projection is calculated for each group of electrodes TE1-TE10 or TE2-TE11 in Kim’s Fig. 15) in a plurality of block regions (Kim’s Fig. 15 and par. 259: TE1-TE10 in 1st sensing time and TE2-TE11 in 2nd sensing time. These are equivalent to Stevenson’s Fig. 5 subsets of transmitters/receivers) each containing two or more common electrodes (Kim’s Fig. 15) out of the plurality of common electrodes (Kim’s Fig. 2) based on the plurality of detection values (Kim’s Fig. 15 and par. 259-260: sensing of TE1-TE11) acquired by the detection value acquirer (Kim’s Figs. 1, 7 and par. 86: TDC, TCTR); and 
a touch detector (112f: circuit with algorithm of Figs. 16-17 and par. 50)(Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) that detects a touch (Kim’s par. 133-134: whether touch exist) by a conductor (Kim’s Fig. 1 and  par. 87: finger or pen) on a display screen of the display device (Kim’s Fig. 1: DISP) based on the detection value of each of the plurality of block regions calculated by the detection value calculator (upon combination with Stevenson’s Figs. 5, 6 and par. 58, 67 the transmitter axis projection is used to remove noise but calculate positional information such as Kim’s par. 133-134), wherein 
the plurality of block regions include at least a first block region and a second block region (Kim’s Fig. 15 and par. 259: TE1-TE10 in 1st sensing time and TE2-TE11 in 2nd sensing time. These are equivalent to Stevenson’s Fig. 5 subsets of transmitters/receivers), 
the first block region includes at least a first common electrode out of the plurality of common electrodes and a second common electrode adjacent to the first common electrode out of the plurality of common electrodes (Kim’s Fig. 15: TE1-TE10), 
the second block region includes at least the second common electrode and a third common electrode adjacent to the second common electrode out of the plurality of common electrodes and different from the first common electrode (Kim’s Fig. 15: TE2-TE11), and 
the detection value calculator (Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) calculates the detection value (upon  combination with Stevenson’s Fig. 5 and par. 58, a transmitter axis projection is calculated for each group of electrodes TE1-TE10 or TE2-TE11 in Kim’s Fig. 15) of each of the plurality of block regions in the display screen (Kim’s Fig. 15 and par. 259: TE1-TE10 in 1st sensing time and TE2-TE11 in 2nd sensing time. These are equivalent to Stevenson’s Fig. 5 subsets of transmitters/receivers) based on the detection value (Kim’s Fig. 7 and par. 181: sensing result signal equivalent to Stevenson’s Fig. 5: resulting signals in step 501) of each of the two or more common electrodes included in each of the plurality of block regions (Kim’s Fig. 15 and par. 259: TE1-TE10 in 1st sensing time and TE2-TE11 in 2nd sensing time. These are equivalent to Stevenson’s Fig. 5 subsets of transmitters/receivers).
Regarding claim 2, Kim in view of Stevenson disclose wherein each of the plurality of block regions (Kim’s Fig. 15 and par. 259: TE1-TE10 in 1st sensing time and TE2-TE11 in 2nd sensing time. These are equivalent to Stevenson’s Fig. 5 subsets of transmitters/receivers) includes at least one common electrode shared with other block regions (Kim’s Fig. 15: TE2-TE10).

Regarding claim 3, Kim in view of Stevenson disclose wherein the detection value calculator (Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) acquires a difference value (Kim’s Fig. 9 and par. 213: see output from DAMP) with respect to a reference capacitance of the common electrodes (Kim’s Fig. 15 and par. 213, 292: see REF) as the detection value (Kim’s Fig. 7 and par. 181: sensing result signal equivalent to Stevenson’s Fig. 5: resulting signals in step 501) and sums up the respective detection values of the two or more common electrodes (upon combination with Stevenson’s par. 48, a single value is obtained from the sum of transcapacitances in a group, a group is e.g. TE1-TE10 or TE2-TE11 in Kim’s Fig. 15) included in the plurality of block regions (Kim’s Fig. 15 and par. 259: TE1-TE10 in 1st sensing time and TE2-TE11 in 2nd sensing time. These are equivalent to Stevenson’s Fig. 5 subsets of transmitters/receivers) so as to calculate the detection values of the block regions (upon  combination with Stevenson’s Fig. 5 and par. 58, a transmitter axis projection is calculated for each group of electrodes TE1-TE10 or TE2-TE11 in Kim’s Fig. 15).

Regarding claim 6, Kim in view of Stevenson disclose wherein the plurality of block regions (Kim’s Fig. 15 and par. 259: TE1-TE10 in 1st sensing time and TE2-TE11) are rectangular regions (Kim’s Figs. 2, 15) each including a plurality of common electrodes (Kim’s par. 99).

Regarding claim 11, Kim in view of Stevenson Kim in view of Stevenson disclose wherein the detection value calculator (Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) outputs the detection value of each of the plurality of block regions within the display screen (upon  combination with Stevenson’s Fig. 5 and par. 58, a transmitter axis projection is calculated for each group of electrodes TENA in Kim’s Fig. 26 and par. 347) in association with the center coordinates of each of the plurality of block regions (Kim’s Figs. 27-30 and par. 353, 372: touch point location for each [row,column] which includes the  center coordinates of the groups shown in Fig. 26).

Regarding claim 12, Kim in view of Stevenson disclose wherein the touch detector (Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) outputs touch position data on the display screen (Kim’s par. 320: sensing location of pen and par. 353: location of a touch point) based on a detected touch position (Kim’s Figs. 27-30 and par. 363: location of a touch electrode).

Regarding claim 13, Kim in view of Stevenson disclose a touch detection method of a display device including a plurality of common electrodes arranged in a matrix and used for image display and touch detection (Kim’s Figs. 2-4 and par. 99), comprising the steps described for claim 1.

Regarding claim 14, Kim in view of Stevenson disclose a display system (Kim’s Figs. 1-3) comprising: a display unit [device] as described for claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Stevenson as applied above, in further view of Bae et al. in US 2018/0113559 (hereinafter Bae).
Kim in view of Stevenson fail to disclose wherein the plurality of block regions are cross-shaped regions. However, in the same field of endeavor of localized sensing, Bae discloses wherein the plurality of block regions (Bae’s Figs. 36-37 and par. 554: see LSA) are cross-shaped regions (Bae’s par. 555) each including a plurality of common electrodes (Bae’s par. 121). 
Therefore, it would have been obvious to one of ordinary skill in the art to use Bae’s teachings of a cross-shaped block region in Kim in view of Stevenson’s device, in order to obtain the predictable result of localized sensing that uses known shapes and that can be adaptively changed (Bae’s par. 555-556). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Stevenson as applied above, in further view of Kosugi et al. in US 2015/0277607 (hereinafter Kosugi).
Kim in view of Stevenson fail to disclose wherein when the detection value of a certain block region is equal to or greater than a touch detection threshold value, the touch detector generates a plurality of block regions whose size is smaller than that of the block region and calculates detection values of the plurality of block regions in a region including at least a plurality of common electrodes included in the block region.
However, in the same field of endeavor of grouping for touch sensing, Kosugi discloses when the detection value (Kosugi’s Figs. 11-12 and par. 92, 93) of a certain block region (Kosugi’s Figs. 11-12 and par. 92-93: divisions B1-B9) is equal to or greater than a touch detection threshold value (Kosugi’s par. 92-93: first threshold or second threshold), generating a plurality of block regions (Kosugi’s par. 93: narrowed down divisions such as G1-G4 in Fig. 12 per par. 97) whose size is smaller than that of the block region (Kosugi’s Fig. 12 and par. 93, 97: narrowing down from 3x3 B1-B9 to each G1-G4 which includes 2x2 regions) and calculates detection values of the plurality of block regions (Kosugi’s par. 93, 97: total values) in a region including at least a plurality of common electrodes included in the block region (Kosugi’s Fig. 12: see B5).
Therefore, it would have been obvious to one of ordinary skill in the art to use Kosugi’s teachings of narrowing down the regions that perform sensing in Kim in view of Stevenson device, in order to obtain the benefit of allowing multi-touch detection (Kosugi’s par. 99). By doing such combination, Kim in view of Stevenson and Kosugi disclose:
wherein when the detection value (Kosugi’s Figs. 11-12 and par. 92, 93: detection value equivalent to Kim’s Fig. 7 and par. 181: sensing result signal equivalent to Stevenson’s Fig. 5: resulting signals in step 501) of a certain block region (Kosugi’s Figs. 11-12 and par. 92-93: divisions B1-B9 equivalent to Kim’s Fig. 15: TE1-TE10 and TE2-TE11 and Stevenson’s Fig. 5 subsets of transmitters/receivers) is equal to or greater than a touch detection threshold value (Kosugi’s par. 92-93: first threshold or second threshold) and is equal to or greater than a threshold value for release determination (see 112b above: limitation not given patentable weight), the touch detector (Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) generates a plurality of block regions (Kosugi’s par. 93: narrowed down divisions such as G1-G4 in Fig. 12 per par. 97) whose size is smaller than that of the block region (Kosugi’s Fig. 12 and par. 93, 97: narrowing down from 3x3 B1-B9 to each G1-G4 which includes 2x2 regions) and calculates detection values of the plurality of block regions (Kosugi’s par. 93, 97: total values) in a region including at least a plurality of common electrodes included in the block region (Kosugi’s Fig. 12: see B5).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Stevenson as applied above, in further view of Hotelling et al. in US 2011/0187677 (hereinafter Hotelling).

Regarding claim 9, Kim in view of Stevenson disclose further comprising a drive circuit (Kim’s Fig. 1 and par. 85-86: TDC) that supplies a touch drive signal (Kim’s par. 121: TDS) or a reference voltage for image display (Kim’s par. 122: Vcom for display driving) to each of the plurality of common electrodes (Kim’s Figs. 2-3 and par. 121-122: TE); and 
a control circuit (Kim’s Fig. 1 and par. 86: TCTR) that controls the drive circuit (Kim’s Fig. 1 and par. 85-86) and a touch detection circuit (Kim’s Fig. 1 and par. 85-86: TDC) including the touch detector (Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) and alternately repeats (Kim’s Fig. 23 and par. 325-326) partial touch detection on one of a plurality of detection region (Kim’s Fig. 23 and par. 327: detection of regions GR0-GR7 at different times) configured by dividing the plurality of common electrodes (Kim’s Figs. 2-3) within the screen into a plurality of groups (Kim’s Fig. 24 and par. 328-331), and image display (Kim’s Fig. 23 and par. 325-326), so as to control the touch detection and the image display in a time division manner (Kim’s Fig. 23 and par. 325-326), wherein the touch detector (Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) detects a touch for each detection region (Kim’s Figs. 27-31 and par. 353, 372: location of a touch point).
Kim in view of Stevenson fail to disclose partial image display on one of a plurality of display regions configured by dividing a plurality of pixels within the screen into a plurality of groups.
However, in the same field of endeavor of sensing on regions and simultaneous/alternate display, Hotelling discloses sensing on groups and partial image display (Hotelling’s Fig. 27 and par. 195: sensing is MT Driving and display is Display Active) (Kim’s Fig. 23 and par. 325: LHB0-LHB3) on one of a plurality of display regions (Hotelling’s Fig. 27: Display Active) configured by dividing a plurality of pixels within the screen into a plurality of groups (Hotelling’s Fig. 27 and par. 195: groups 2700-2704), so as to control the touch detection and the image display in a time division manner (Hotelling’s Fig. 27).
Therefore, it would have been obvious to one of ordinary skill in the art for Kim’s image display (Kim’s Fig. 23 and par. 325-326) to also be partial image display on groups (as taught by Hotelling’s Fig. 27) in order to obtain the benefit of allowing touch scanning without slowing down or interrupting display refresh and without requiring high-frequency display drivers (Hotelling’s par. 194, 199).

Regarding claim 10, Kim in view of Stevenson disclose further comprising a drive circuit (Kim’s Fig. 1 and par. 85-86: TDC) that supplies a touch drive signal (Kim’s par. 121: TDS) or a reference voltage for image display (Kim’s par. 122: Vcom for display driving) to each of the plurality of common electrodes (Kim’s Figs. 2-3 and par. 121-122: TE); and 
a control circuit (Kim’s Fig. 1 and par. 86: TCTR) that controls the drive circuit (Kim’s Fig. 1 and par. 85-86) and a touch detection circuit (Kim’s Fig. 1 and par. 85-86: TDC) including the touch detector (Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) and alternately repeats (Kim’s Fig. 23 and par. 325-326) partial touch detection on one of a plurality of detection region (Kim’s Fig. 23 and par. 327: detection of regions GR0-GR7 at different times) configured by dividing the plurality of common electrodes (Kim’s Figs. 2-3) within the screen into a plurality of groups (Kim’s Fig. 24 and par. 328-331), and image display (Kim’s Fig. 23 and par. 325-326), so as to control the touch detection and the image display in a time division manner (Kim’s Fig. 23 and par. 325-326), wherein the touch detector (Kim’s Figs. 1, 7 and par. 86: TDC, TCTR) detects a touch for the screen (Kim’s Figs. 27-31 and par. 353, 372: location of a touch point).
Kim in view of Stevenson fail to disclose partial image display on one of a plurality of display regions configured by dividing a plurality of pixels within the screen into a plurality of groups.
However, in the same field of endeavor of sensing on regions and simultaneous/alternate display, Hotelling discloses sensing on groups and partial image display (Hotelling’s Fig. 27 and par. 195: sensing is MT Driving and display is Display Active) (Kim’s Fig. 23 and par. 325: LHB0-LHB3) on one of a plurality of display regions (Hotelling’s Fig. 27: Display Active) configured by dividing a plurality of pixels within the screen into a plurality of groups (Hotelling’s Fig. 27 and par. 195: groups 2700-2704), so as to control the touch detection and the image display in a time division manner (Hotelling’s Fig. 27).
Therefore, it would have been obvious to one of ordinary skill in the art for Kim’s image display (Kim’s Fig. 23 and par. 325-326) to also be partial image display on groups (as taught by Hotelling’s Fig. 27) in order to obtain the benefit of allowing touch scanning without slowing down or interrupting display refresh and without requiring high-frequency display drivers (Hotelling’s par. 194, 199).
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to disclose ALL limitations of claim 1 in addition to “wherein the detection value calculator acquires a difference value with respect to a reference capacitance of the common electrodes as the detection value, converts detection values of the two or more common electrodes included in the block region that are equal to zero or below to one, and then multiplies the plurality of detection values after the conversion by one another so as to calculate the detection value of the block region”.
Regarding claim 5, the prior art fails to disclose ALL limitations of claim 1 in addition to “wherein the detection value calculator converts detection values of the plurality of block regions that are negative values to zero and amplifies detection values of the plurality of block regions that are positive values”.
The closest prior art to Kim and Stevenson fail to disclose these features.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621